NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted November 23, 2021*
                              Decided November 24, 2021

                                         Before

                    MICHAEL B. BRENNAN, Circuit Judge

                    AMY J. ST. EVE, Circuit Judge

                    CANDACE JACKSON-AKIWUMI, Circuit Judge

No. 20-1473

PETER GAKUBA,                                  Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Southern District of
                                               Illinois.

      v.                                       No. 19-cv-01273-NJR

LARRY HENDERSON, et al.,                       Nancy J. Rosenstengel,
    Defendants-Appellees.                      Chief Judge.

                                       ORDER

       While incarcerated at the Vienna Correctional Center in southern Illinois, Peter
Gakuba sued multiple prisons and their staffs for a host of alleged violations of his
constitutional and statutory rights. Upon screening the complaint, the district court
severed the one lawsuit into several. This one concerns Gakuba’s claim that officials and
staff members at Vienna failed to accommodate his self-reported seafood allergy. The


      After examining the briefs and record, we unanimously agree that oral
      *

argument would not substantially aid the court. FED. R. APP. P. 34(a)(2).
No. 20-1473                                                                        Page 2

district court denied Gakuba’s motion for a preliminary injunction barring the
defendants from serving him fish, and Gakuba filed this interlocutory appeal. One
month later, Gakuba was let out of prison on supervised release. Shortly thereafter, the
district court granted the defendants’ motion for summary judgment on the issue of
failure to exhaust administrative remedies and entered final judgment. Because of his
release and the resolution of his case, Gakuba’s appeal is moot, and so we do not reach
the merits of his arguments. See Chafin v. Chafin, 568 U.S. 165, 171–72 (2013).

       First, Gakuba’s release from prison renders his claim for injunctive relief moot.
See Koger v. Bryan, 523 F.3d 789, 804 (7th Cir. 2008). When Gakuba was released, the
defendants stopped providing his food. The threat he sought to enjoin no longer exists.
See Loertscher v. Anderson, 893 F.3d 386, 392–93 (7th Cir. 2018). Gakuba argues that,
because he is still on parole, he could be reincarcerated. But that is too speculative an
injury to sustain a live controversy; we will not presume that Gakuba will disobey his
conditions of release or engage in unlawful conduct. Id. See also Ortiz v. Downey, 561
F.3d 664, 668 (7th Cir. 2009).

       Second, Gakuba appeals a denial of a preliminary injunction, but the district
court has now entered a final judgment resolving the entire case. Because a preliminary
injunction lasts at the latest until a final judgment, there is no relief we could provide
for even an erroneous denial, and so the appeal is moot. See Auto Driveaway Franchise
Sys. LLC v. Auto Driveaway Richmond, LLC, 928 F.3d 670, 674–75 (7th Cir. 2019). Whether
the district court should have entered a preliminary injunction could be raised in an
appeal from the final decision, Habitat Educ. Ctr. v. U.S. Forest Serv., 607 F.3d 453, 456
(7th Cir. 2010), although we note that Gakuba has not yet filed a notice of appeal.

                                                                              DISMISSED